507 S.W.2d 508 (1974)
J. B. WILSON, Appellant,
v.
Joan RODGERS et al., Appellees.
No. 73-282.
Supreme Court of Arkansas.
March 25, 1974.
Rehearing Denied April 29, 1974.
Milton G. Robinson, Stuttgart, for appellant.
Wm. M. Moorhead of Macom, Moorhead & Green, Stuttgart, for appellees.
GEORGE ROSE SMITH, Justice.
This is the third appeal in a suit to determine whether certain real property was owned by two brothers as partners or by only one brother individually. Upon the second appeal it did not appear that the chancellor had considered the entire record in deciding disputed issues of fact. We found the evidence to be so evenly balanced that we could not say where the preponderance lay. We therefore remanded the case for the chancellor's decision upon that point, on the entire record but without additional testimony. Wilson v. Rodgers, 254 Ark. 487, 494 S.W.2d 484 (1973).
Pursuant to our mandate the chancellor re-examined the issues and concluded that the preponderance of the evidence favors the appellees. Counsel for the appellant now asks us to reconsider all the arguments that were presented upon the second appeal. We must decline that invitation. No principle is more firmly settled by our decisions than the rule that the matters decided upon one appeal become the law of the case and govern this court upon a second appeal, even though we might be inclined to say that we were wrong in the first instance. International Harvester Co. v. Burks Motors, 252 Ark. 816, 481 S.W.2d 351 (1972). It follows that the chancellor's decision is now conclusive upon the only issue that was left open by our opinion upon the second appeal. That ends the litigation.
Affirmed.